Filed 4/17/15 In re Jonathan A. CA1/5
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


In re Jonathan A., a Person Coming Under
the Juvenile Court Law.

THE PEOPLE,
         Plaintiff and Respondent,                                   A141302
v.
                                                                     (Alameda County
JONATHAN A.,                                                         Super. Ct. No. SJ13022106)
         Defendant and Appellant.


         Jonathan A. appeals from an order declaring him a ward of the court. The juvenile
court deemed him ineligible for deferred entry of judgment (DEJ; Welf. & Inst. Code,
§ 790 et seq.).1 Jonathan contends that the juvenile court was required to obtain a report
from the probation department regarding his suitability for DEJ and hold a hearing on
that issue before entering a dispositional order. We disagree and affirm the juvenile
court’s disposition.
                         I.        FACTUAL AND PROCEDURAL BACKGROUND
         On December 14, 2013, just after midnight, Christian E., Robert L., and
Francisco H. approached a woman in a liquor store parking lot and threatened to shoot
unless she exited her vehicle. The victim did not surrender the vehicle, and Christian,
Robert, and Francisco punched her and pulled her out of the car. Once she was on the


         1   Undesignated statutory references are to the Welfare and Institutions Code.

                                                             1
ground, they continued to punch, kick, and pull large clumps of her hair out. Jonathan,
who was 15 years old at the time, stood behind the other three with a scarf covering his
face.
        When the victim ran for help, Jonathan and the three others got into her car and
drove away. When police attempted to stop them, Christian drove the car into a patrol
vehicle and fled at a “high rate of speed.” The chase ended a mile later when Christian
crashed the car into a wall. Police detained Jonathan, who was still in the right rear
passenger seat wearing his seatbelt, without incident. At a field show up, the victim
identified all four individuals as being involved in the robbery and assault.
        The Alameda County District Attorney filed a section 602 wardship petition
against Jonathan alleging robbery (count one) and assault by means of force likely to
produce great bodily injury (count two). (Pen. Code, §§ 211, 245, subd. (a)(4).) The
district attorney filed Judicial Council Forms, form JV-750 (“Determination of Eligibility
Deferred Entry of Judgment—Juvenile”), stating that Jonathan was not eligible for DEJ
because the petition alleged an offense listed in section 707, subdivision (b).2
        On December 30, 2013, Jonathan admitted the robbery allegation, in exchange for
dismissal of the assault allegations. His counsel conceded a factual basis for Jonathan’s
admission, but he also referred to the intake reports and noted that Jonathan “was not one
of the ones who physically did the act but stood in the background . . . .” At the
January 14, 2014 disposition hearing, the court adjudged Jonathan a ward of the court and
ordered him removed from his parents’ home for suitable placement.
        Thereafter, the court appointed new counsel for Jonathan, who filed a motion to
vacate the disposition pursuant to section 778.3 In the motion, Jonathan asserted that his



        2Both robbery and “[a]ssault by any means of force likely to produce great bodily
injury” are listed. (§ 707, subd. (b)(3), (14).)
        3Section 778, subdivision (a)(1), provides in relevant part: “Any parent or other
person having an interest in a child who is a ward of the juvenile court or the child
himself . . . through a properly appointed guardian may, upon grounds of change of
circumstance or new evidence, petition the court in the same action in which the child

                                             2
prior counsel had ineffectively represented his interests by failing to conduct an adequate
investigation of both the alleged offense and the appropriate disposition. With this
motion pending, Jonathan filed, on March 17, 2014, a timely notice of appeal from the
original disposition order. On March 27, the juvenile court granted the motion. All
dispositional findings and orders were set aside, and a new disposition hearing was
scheduled.
       Jonathan then filed a motion to vacate his prior admission. On April 23, 2014, by
stipulation, Jonathan withdrew his prior plea and admitted the “reasonably related” felony
offense of being an accessory after the fact to a robbery. The minute order from the
hearing states: “Based on [the prosecution’s] oral motion, the petition is amended to
change Count 1 from [Penal Code section] 211 (F) to [Penal Code section] 32 (F).”
However, the reporter’s transcript shows no mention of a motion to amend the petition.
Instead, the transcript shows the following colloquy between the juvenile court and
counsel:
       “[Prosecutor]: Your Honor, what we’re going to do this morning is, the minor is
going to be withdrawing his plea to the 211 and entering a new and different plea, that
being an admission to a reasonably related offense, a felony violation of Penal Code
Section 32, which counsel will agree is a reasonably related offense. His maximum
exposure will be three years in a locked facility.
       “THE COURT: So, [defense counsel], is here with the minor. . . . Is this your
understanding, [defense counsel]?
       “[Defense counsel]: That’s right, Your Honor.” (Italics added.)
       After Jonathan waived his jurisdictional rights and admitted being an accessory
after the fact to the robbery, the juvenile court stated: “I find the minor has made a
knowing and voluntary waiver of his rights, and understands the nature and consequences
of doing so. He’s described by [section] 602 in that he committed [a] felony violation of


was found to be a ward of the juvenile court for a hearing to change, modify, or set aside
any order of court previously made or to terminate the jurisdiction of the court.”

                                              3
[Penal Code section] 32, reasonably related to the robbery in count one. Count two is
dismissed with facts and restitution open.” (Italics added.) The court ordered Jonathan
detained at juvenile hall, set the maximum time of confinement at three years, and
scheduled a new disposition hearing.
         At the disposition hearing, Jonathan argued that he was now eligible for DEJ and
that the court and the district attorney should reassess his eligibility. Specifically,
defense counsel said, “I do believe that [Jonathan] is, in fact, eligible for [DEJ]” because
the minute order characterized the recent admission as “the petition is amended to
change—and that’s an important word—count 1 from 211 to a [Penal Code section] 32.”
(Italics added.) Counsel argued that the assault allegation in count two had been
dismissed as a result of the earlier plea deal, and thus the new order dismissing count two
“was irrelevant and non-existent because the 245 had already been dismissed.” He
concluded: “[T]he only valid . . . charge before [Jonathan] was the [Penal Code
section] 32.”
         The court disagreed. The court explained: “Well, I think perhaps there’s a
mistake on the minute order, in any event. Even if he is eligible, he’s not suitable, so I’ll
make an order that he could be eligible based on the language of the minute order. My
understanding was that he pled and admitted to a lesser or reasonably-related crime. I’m
sure that when I made my finding I didn’t say it was as charged as a 32 but it was a
reasonably-related crime to Count 1. I don’t have the transcript, but that’s what I always
say. I’m quite sure I said that. [¶] . . . [¶] . . . So if that error is there or can be interpreted
as an error, I’m telling you right now that he’s not going to get [DEJ] whether he’s . . .
eligible for it or not. He’s not suitable.” Defense counsel asked for a hearing on DEJ
suitability, to which the court responded: “Believe me. This case has been here a lot, and
I’ve read a lot, and there’s nothing more I’m going to read that’s going to change my
mind.”
         At the conclusion of the disposition hearing, the juvenile court adjudged Jonathan
a ward of the court and placed him in the custody of the probation department for suitable
placement. Counsel renewed Jonathan’s request for DEJ. The court replied that “[t]here

                                                 4
was never any finding of eligibility” and “that even if he had been eligible, [the court]
would have denied suitability.” Before any briefing had been filed on the appeal from the
January 14, 2014 order, Jonathan filed a timely notice of appeal from the new disposition
order.4
                                      II.    DISCUSSION
          “ ‘The DEJ provisions of section 790 et seq. were enacted as part of
Proposition 21, The Gang Violence and Juvenile Crime Prevention Act of 1998, in
March 2000. The sections provide that in lieu of jurisdictional and dispositional
hearings, a minor may admit the allegations contained in a section 602 petition and waive
time for the pronouncement of judgment. Entry of judgment is deferred. After the
successful completion of a term of probation, on motion of the prosecution and with a
positive recommendation from the probation department, the court is required to dismiss
the charges. The arrest upon which judgment was deferred is deemed never to have
occurred, and any records of the juvenile court proceeding are sealed. (§§ 791,



          4
          We requested supplemental briefing from the parties regarding the juvenile
court’s jurisdiction to vacate the original disposition after the first notice of appeal was
filed. The People rely on the general rule that “[i]t is black letter law a trial court loses
jurisdiction to vacate its own judgment once a party files a notice of appeal, thus shifting
jurisdiction over the cause to the Court of Appeal. [Citations.]” (People v. Malveaux
(1996) 50 Cal. App. 4th 1425, 1434.) However, we agree with Jonathan, that Malveaux is
distinguishable in that sections 775 and 778 were not addressed. (Malveaux, at pp. 1434–
1436.) Section 775 provides: “Any order made by the court in the case of any person
subject to its jurisdiction may at any time be changed, modified, or set aside, as the judge
deems meet and proper, subject to such procedural requirements as are imposed by this
article.” (Italics added.) And other courts have declined to find “a jurisdictional analogy
. . . between an appeal from a wardship adjudication and a stay of proceedings pending a
criminal appeal.” (In re Katherine R. (1970) 6 Cal. App. 3d 354, 356 [“[w]ardship, or
jurisdiction over the person of a minor, is a continuing condition or status for the welfare
of the child and changed circumstances must be considered in any proceeding concerning
the child’s status, even though such changed circumstances may develop during the
pendency of an appeal”].) Pursuant to Katherine R. and sections 775 and 778, the
juvenile court retained jurisdiction to make its March 27, 2014 order vacating its January
disposition.

                                               5
subd. (a)(3),[5] 793, subd. (c).)’ ” (In re Kenneth J. (2008) 158 Cal. App. 4th 973, 976;
In re Luis B. (2006) 142 Cal. App. 4th 1117, 1121–1122.) The procedures for considering
DEJ reflect a “ ‘strong preference for rehabilitation of first-time nonviolent juvenile
offenders’ ” and limit the court’s power to deny DEJ such that denial of DEJ to an
eligible minor who wants to participate is proper only when the juvenile court finds that
“ ‘the minor would not benefit from education, treatment and rehabilitation.’ [Citation.]”
(In re A.I. (2009) 176 Cal. App. 4th 1426, 1434.)
       “The determination of whether to grant DEJ requires consideration of ‘two distinct
essential elements of the [DEJ] program,’ viz., ‘eligibility’ and ‘suitability.’ [Citation.]”


       5 Section 791, subdivision (a), provides in relevant part: “The prosecuting
attorney’s written notification to the minor shall also include all of the following: [¶] . . .
[¶] (3) A clear statement that, in lieu of jurisdictional and disposition hearings, the court
may grant [DEJ] with respect to any offense charged in the petition, provided that the
minor admits each allegation contained in the petition and waives time for the
pronouncement of judgment, and that upon the successful completion of the terms of
probation, as defined in Section 794, the positive recommendation of the probation
department, and the motion of the prosecuting attorney, but no sooner [than] 12 months
and no later than 36 months from the date of the minor’s referral to the program, the court
shall dismiss the charge or charges against the minor. [¶] (4) A clear statement that upon
any failure of the minor to comply with the terms of probation, including the rules of any
program the minor is directed to attend, or any circumstances specified in Section 793,
the prosecuting attorney or the probation department, or the court on its own, may make a
motion to the court for entry of judgment and the court shall render a finding that the
minor is a ward of the court pursuant to Section 602 for the offenses specified in the
original petition and shall schedule a dispositional hearing.”
        Section 791, subdivision (b), provides: “If the minor consents and waives his or
her right to a speedy jurisdictional hearing, the court may refer the case to the probation
department or the court may summarily grant [DEJ] if the minor admits the charges in the
petition and waives time for the pronouncement of judgment. When directed by the
court, the probation department shall make an investigation and take into consideration
the defendant’s age, maturity, educational background, family relationships,
demonstrable motivation, treatment history, if any, and other mitigating and aggravating
factors in determining whether the minor is a person who would be benefited by
education, treatment, or rehabilitation. The probation department shall also determine
which programs would accept the minor. The probation department shall report its
findings and recommendations to the court. The court shall make the final determination
regarding education, treatment, and rehabilitation of the minor.”

                                              6
(In re C.W. (2012) 208 Cal. App. 4th 654, 659.) Jonathan argues that the juvenile court
“made two legal errors: it decided Jonathan was ineligible for DEJ, and then without
referring the case to probation for investigation and report and without holding a hearing,
it decided Jonathan was unsuitable for DEJ.” The People argue that no suitability
determination was required in this case because Jonathan was not eligible for DEJ. We
agree with the People.
       We independently review the juvenile court’s ruling because it presents a question
of statutory construction based on undisputed facts. (In re James H. (2007)
154 Cal. App. 4th 1078, 1083.) The DEJ provisions apply “whenever a case is before the
juvenile court for a determination of whether a minor is a person described in Section 602
because of the commission of a felony offense,” if certain conditions apply. (§ 790,
subd. (a).) At the time relevant herein,6 “ ‘ “[s]ection 790 ma[de] a minor eligible for
DEJ if all the following circumstances exist: [¶] ‘(1) The minor has not previously been
declared to be a ward of the court for the commission of a felony offense. [¶] (2) The
offense charged is not one of the offenses enumerated in subdivision (b) of Section 707.
[¶] (3) The minor has not previously been committed to the custody of the Youth
Authority. [¶] (4) The minor’s record does not indicate that probation has ever been
revoked without being completed. [¶] (5) The minor is at least 14 years of age at the time
of the hearing. [¶] (6) The minor is eligible for probation pursuant to Section 1203.06 of
the Penal Code.’ (§ 790, subd. (a)(1)–(6).)” ’ [Citations.]” (In re Joshua S. (2011)
192 Cal. App. 4th 670, 676, italics added (Joshua S.).)
       “If the child admits each allegation contained in the petition as charged and waives
the right to a speedy disposition hearing, the court may summarily grant [DEJ].” (Cal.
Rules of Court, rule 5.800(d)(2).) If the child is eligible, but the juvenile court does not
summarily grant DEJ, it “ ‘must conduct a hearing at which “the court shall consider the
declaration of the prosecuting attorney, any report and recommendations from the
probation department, and any other relevant material provided by the child or other


       6   Section 790 has since been amended. (Stats. 2014, ch. 919, § 4.)

                                              7
interested parties.” ([Former Cal. Rules of Court, rule] 1495(f) [(now rule 5.800(f))],
italics added.)’ [Citation.]” (Joshua S., supra, 192 Cal.App.4th at p. 677.) “Under
proper circumstances the court may refuse DEJ even to minors eligible under section 790,
subdivision (a). [Citation.] While section 790 et seq. might be clearer on the matter, we
conclude such denial is proper only when the trial court finds the minor would not benefit
from education, treatment and rehabilitation.” (Martha C. v. Superior Court (2003)
108 Cal. App. 4th 556, 560–561.) “ ‘The court is not required to ultimately grant DEJ, but
is required to at least follow specified procedures and exercise discretion to reach a final
determination once the mandatory threshold eligibility determination is made.
[Citation.]’ [Citation.]” (Joshua S., at p. 678.)
       Jonathan asserts that, despite the prosecutor’s initial finding of ineligibility, he was
eligible for DEJ because he ultimately admitted only being an accessory to robbery—an
offense not listed in section 707, subdivision (b). He maintains that his eligibility “was
not governed by the vacated original petition; it was governed by the allegations he was
asked to admit in the amended section 602 petition.” (Italics added.)
       Jonathan relies on Joshua S., in which our colleagues in Division Two held that a
minor does not need to admit the original charges against him in order to be eligible for
DEJ. (Joshua S., supra, 192 Cal.App.4th at pp. 680–682.) In that case, the section 602
petition alleged that Joshua S. possessed cocaine base for sale and falsely represented his
identity to a peace officer. He was determined to be eligible for DEJ. Thereafter, the
possession count was amended to allege that Joshua S. was an accessory to a felony. He
admitted the amended count and the second count was dismissed. Another wardship
petition was filed, alleging four felony counts—possession of marijuana for sale, two
counts of transportation or sale of marijuana, and unlawful carrying of a loaded firearm.
Joshua S. was again determined to be eligible for DEJ. He filed a motion to suppress
evidence, which apparently was not heard. He then admitted to an amended count of
possession of cannabis and the remaining counts were dismissed. The juvenile court
committed Joshua S. to a juvenile rehabilitation facility without considering DEJ. (Id. at
pp. 674–675.)

                                              8
       On appeal, Joshua S. argued that the matter must be remanded because the
juvenile court failed to exercise its mandatory discretion to grant or deny DEJ.
(Joshua S., supra, 192 Cal.App.4th at p. 675.) The court reviewed the DEJ procedures
outlined above and observed: “ ‘While the court retains discretion to deny DEJ to an
eligible minor, the duty of the prosecuting attorney to assess the eligibility of the minor
for DEJ and furnish notice with the petition is mandatory, as is the duty of the juvenile
court to either summarily grant DEJ or examine the record, conduct a hearing, and make
“the final determination regarding education, treatment, and rehabilitation . . . .”
[Citations.] . . . .’ [Citation.]” (Id. at pp. 677–678.)
       Joshua S. contended that the prosecutor’s burdens had been met, but that the
juvenile court failed to make the DEJ determination required by sections 790 and 791.
(Joshua S., supra, 192 Cal.App.4th at p. 678.) The court rejected the People’s argument
that the court properly did not consider DEJ because Joshua S. had not admitted all of the
allegations of the petitions, but rather, had negotiated a plea to reduced charges. (Id. at
pp. 678–679.) The court reasoned: “[Joshua S.] did not initially admit the allegations of
the petition, but neither did he insist on a jurisdictional hearing. . . . [¶] . . . [¶] [A] minor
is not required to forego the right to a suppression hearing in order to accept DEJ. No
part of a jurisdictional hearing was undertaken in the present case. When the suppression
motion was denied . . . , [Joshua S.] admitted a reduced charge. In the [other] case,
[Joshua S.] apparently did not pursue the suppression motion but rather admitted an
amended petition. . . . [Joshua S.] did not reject DEJ and then seek to take advantage of it
after contesting the allegations against him. [¶] We are not persuaded by [the People’s]
assertion that the DEJ procedures require the minor to admit the charge initially alleged
in the petition rather than a reduced one, as long as the admission precedes a contested
jurisdictional hearing. A minor is not entitled to DEJ where he or she does not ‘ “admit
the allegations” of the section 602 petition . . . “ ‘in lieu of jurisdictional and dispositional
hearings.’ ” ’ [Citations.] . . . Here, however, no jurisdictional hearing was held.” (Id. at
pp. 679–680.)



                                                 9
       The Joshua S. court also rejected the People’s contention that Joshua S. should not
be considered for DEJ after negotiating a plea agreement reducing his legal responsibility
because to do so “would remove [a] minor’s incentive to ‘expedite the process by a full
admission of responsibility.’ ” (Joshua S., supra, 192 Cal.App.4th at p. 681.) The court
explained: “[T]he process in the present case was expedited: [Joshua S.] admitted the
allegations of the (amended) petition right after the denial of his suppression motion . . . ,
with no attempt to litigate the petitions. Thus, DEJ could have been granted, if found
appropriate, ‘in lieu of jurisdictional and disposition hearings’ (§ 791, subd. (a)(3)). And
[Joshua S.] did admit responsibility for his offenses, albeit not full responsibility for the
initially charged offenses. In requiring a minor to ‘admit[] each allegation contained in
the petition,’ section 791, subdivision (a)(3), does not specify that the petition cannot be
amended where, as here, the amendment does not follow and is not the consequence of
the minor contesting one or more of the allegations of the initial petition. [Citation.] The
circumstances of this case are consistent with the goal of expediting juvenile wardship
proceedings and avoiding contested jurisdictional hearings. Further, making DEJ
unavailable to a minor who admits an amended petition without contesting the allegations
of the initial petition would not serve the [stated statutory] goal of increasing
rehabilitation for first-time nonviolent offenders . . . . [Citations.]” (Joshua S., at p. 681.)
Accordingly, the matter was remanded so that the juvenile court could determine whether
to grant or deny DEJ. (Id. at pp. 673, 682.)
       Similar to Joshua S., Jonathan admitted being an accessory to robbery without
requesting a contested jurisdiction hearing. Nonetheless, Joshua S. is distinguishable
because in that case the minor was explicitly determined at the outset to be eligible for
DEJ and neither the original charges nor the amended charges included an offense
enumerated in section 707, subdivision (b). (Joshua S., supra, 192 Cal.App.4th at
p. 674.)7


       7 In
          his reply brief and at oral argument, Jonathan cited In re T.J. (2010)
185 Cal. App. 4th 1504 for the proposition that the allegations of the section 602 petition
do not govern. Instead, “[w]hat matters is whether the minor admits [charges not listed in

                                               10
       Here, Jonathan’s characterization of the original section 602 petition as having
been vacated is flawed. Despite some ambiguity in the record, the section 602 petition
was never amended to charge only offenses not enumerated in section 707,
subdivision (b). The reporter’s transcript does not reflect that the prosecution moved to
amend the section 602 petition to substitute the accessory charge for the robbery charge.
Instead, it appears the juvenile court relied on the parties’ consent to sustain a finding that
Jonathan had committed an offense other than one specifically alleged in the petition or
necessarily included therein.8 (See People v. Birks, supra, 19 Cal.4th at p. 136 & fn. 19


section 707, subdivision (b),] before the jurisdictional hearing.” In T.J., the wardship
petition alleged that the minor had committed three forcible lewd acts on a child under
the age of 14. Because the allegations included an element of force, the minor was
deemed ineligible for DEJ. (T.J., at p. 1509.) However, following a contested
jurisdictional hearing, the prosecution dismissed the third count, for insufficiency of the
evidence. The juvenile court also found that the element of force was unsupported for the
other two counts, but that the lesser offense of lewd acts on a child had been proven
beyond a reasonable doubt. (Id. at pp. 1508, 1509.) The minor argued that he became
eligible for DEJ because “the charges remaining against him were ‘limited to violation of
Penal Code section 288, subdivision (a), an offense which is not enumerated in
subdivision (b) of . . . section 707.” (T.J., at p. 1512.) The reviewing court rejected the
argument, explaining: “[E]ven if he had satisfied section 790, he had not done so in the
manner required by the notice provisions of section 791, subdivision (a)(3). The minor
had not admitted any allegations, and he necessarily had not done so in lieu of the
jurisdictional hearing that had just been conducted.” (T.J., at p. 1512, fn. omitted.) The
T.J. court merely assumed, without deciding, that a minor could establish eligibility for
DEJ under section 790, solely on the basis of the remaining charges. We decline to
extend T.J. or Joshua S. as Jonathan suggests. Opinions are not authority for propositions
not considered. (People v. Avila (2006) 38 Cal. 4th 491, 566.)
       8 “Under California law, a lesser offense is necessarily included in a greater
offense if either the statutory elements of the greater offense, or the facts actually alleged
in the accusatory pleading, include all the elements of the lesser offense, such that the
greater cannot be committed without also committing the lesser. [Citations.]” (People v.
Birks (1998) 19 Cal. 4th 108, 117–118, fn. omitted.) Looking solely at the statutory
elements, the crime of accessory after the fact is not a lesser included offense to robbery.
(People v. Schmeck (2005) 37 Cal. 4th 240, 291–292, disapproved on other grounds by
People v. McKinnon (2011) 52 Cal. 4th 610, 637–638; Pen. Code, §§ 32, 211.)
Furthermore, the section 602 petition does not allege all of the elements of the offense
actually admitted by Jonathan. Count one alleged: “[O]n or about December 14th, 2013,

                                              11
[“our decision does not foreclose the parties from agreeing that the defendant may be
convicted of a lesser offense not necessarily included in the original charge”]; In re
Robert G. (1982) 31 Cal. 3d 437, 445 [“a wardship petition under section 602 may not be
sustained upon findings that the minor has committed an offense or offenses other than
one specifically alleged in the petition or necessarily included within an alleged offense,
unless the minor consents to a finding on the substituted charge”].)
       An offense enumerated in section 707, subdivision (b)—robbery—remained. That
the minute order may have suggested otherwise is of no moment when the reporter’s
transcript is clear regarding the intent of the parties and the court. (People v. Smith
(1983) 33 Cal. 3d 596, 599 [when harmonization is not possible, “that part of the record
will prevail, which, because of its origin and nature, is entitled to greater credence”];
In re Evans (1945) 70 Cal. App. 2d 213, 216 [same]; In re Karla C. (2010)
186 Cal. App. 4th 1236, 1259–1260, fn. 9 [juvenile court’s oral pronouncement prevails
when its written order is internally inconsistent].) We conclude that the juvenile court’s
oral pronouncement, which did not include any discussion of amendment of the section
602 petition, prevails over the minute order.
       In any event, even if the minute order is correct that the section 602 petition was
amended to substitute the accessory charge for the robbery charge, we cannot agree with
Jonathan that, after he withdrew his prior admission, the felony assault count remained
dismissed. This argument is inconsistent with both the reporter’s transcript and the
minute order. Furthermore, Jonathan’s interpretation of the record would allow him to
repudiate a plea bargain agreement without restoring the prosecution’s quid pro quo. We
will not assume that this was the parties’ intent. (See People v. Collins (1978) 21 Cal. 3d
208, 215 [“when the defendant withdraws his guilty plea or otherwise succeeds in
attacking it, counts dismissed pursuant to a plea bargain may be restored”]; In re Ricardo
C. (2013) 220 Cal. App. 4th 688, 699 [“court could not proceed to apply and enforce

. . . [Jonathan] did then and there commit a FELONY, to wit: ROBBERY, a violation of
Section 211 of the Penal Code . . . , in that [Jonathan] did then and there rob [the victim]
of 1996 VOLVO, PURSE & PERSONAL PROPERTY.”

                                              12
certain parts of the plea bargain, while ignoring the provision that had been material to
the People’s agreement to the bargain”].) The juvenile court did not err in finding
Jonathan ineligible for DEJ.
                                   III.     DISPOSITION
       The disposition order is affirmed.




                                                  _________________________
                                                  BRUINIERS, J.


WE CONCUR:


_________________________
SIMONS, Acting P. J.


_________________________
NEEDHAM, J.




                                             13